DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schwartz et al. (US Pub. No. 2017/0193261 A1) Schwartz shows a mobile electronic communications device (i.e. handheld device 300a, 300b, Figs. 3A and 3B and para. 39) with a self-aligning user interface (Fig. 12 and paras. 76 – 79), the mobile electronic communications device comprising: a touch sensitive surface (301, 302) defining a user interface aligned along a reference vector (Figs. 3A and 3B and para. 39); and a processor 110 linked to the touch sensitive surface and configured to detect a finger touch on the touch sensitive surface (Fig. 2 and para. 33), determine an angular orientation of the touching finger in a continuous angular coordinate system (Figs. 9A and 9B and para. 66), assign a user input orientation for the touch sensitive surface such that it matches the angular orientation of the touching finger (para. 66), detect a finger gesture on the touch sensitive surface (Figs. 9A and 9B and para. 66), and interpret the detected finger gesture by reference to the assigned user input orientation (Figs. 9A, 9B and 12 and paras. 66 and 76 – 79).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 recites that that the system determines an angular orientation vector of the touching finger and rotates an entirety of the user interface such that the reference vector is predominantly aligned with the angular orientation vector of the touching finger.
The prior art of record does not show this configuration, therefore claim 1 is allowable. 
		Claims 2 – 9 and 21 are allowable at least by virtue of their dependence on claim 1.  
		Claim 10 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above. 
		Claims 11 – 18 are allowable at least by virtue of their dependence on claim 10.   
		Claim 19 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627